IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 70 MM 2016
                                           :
                   Respondent              :
                                           :
                                           :
            v.                             :
                                           :
                                           :
DANNY D. DANIELS,                          :
                                           :
                   Petitioner              :


                                      ORDER




PER CURIAM

      AND NOW, this 21st day of June, 2016, the Petition for Leave to File a Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.